Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action is responsive to the application filed 08/18/2021. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 17/405,890, filed 08/18/2021, is a continuation of 14/493,292, filed 09/22/2014, which is again a continuation of 13107692, filed 05/13/2011.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
As per claim 1 and 11,  the term “relative position of the object” in the claims is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim because a reference position, which should be used to determine a current relative position, is missing. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the relative position is interpreted as a coordinate position of an object in the captured image with reference to any selected point in the image, e.g. lower left point that is a cartesian coordinate origin, center of image, or any recited points in the image.

As per claims 2-10 and 11-20, claims are also rejected under 35 USC 112, 2nd paragraph because base claims 1 and 11 are rejected under 35 USC 112, 2nd paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method, comprising: (1.A)
capturing first image data at a first time; (1.B)
determining that an object is represented in the first image data; (1.C)
determining a first relative position of the object, using the first image data;
capturing second image data at a second time; (1.D)
determining that the object is represented in the second image data; (1.E)
determining a second relative position of the object, using the second image data; (1.F)
and tracking the object based at least on the first relative position and the second relative position. (1.G)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) and (1.F) are treated by the Examiner as belonging to Mental Process groupings as the limitations/steps involve mental judgement while the highlighted limitations/steps  (1.D), (1.G) and (1.H) are treated as belonging to Mental Process groupings or a combination of Mental Process and Mathematical Concept groupings as the limitations/steps involve mental judgement and/or mathematical calculations/relationship for the object position and the object tracking angular range, e.g. computing coordinates of the object in the captures images and tracking the object by computing an appropriate angle based on the relative position of the object in the captured image. (See specification, angular range [00021], if the device is rotated 90° to the right then the device can adjust the relative position of the user by about 90° to the left ‘to offset the movement’ [0049, Fog. 4a-4e]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method”, “capturing first image data at a first time” and “capturing second image data at a second time;
In Claim 6: “activating a particular microphone, from a plurality of microphones”;
In Claim 7: “receiving a user input to start image capture”;
In Claim 11: “An electronic device, comprising: at least one processor; at least one camera; and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the electronic device to”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps “capturing first/second image data at a first/second time” can even be interpreted as mental observations according to claim language. Although it can be also interpreted as obtaining/generating image data using camera (see drawings Fig. 5]) in light of the specification, it represents a standard data collection step in the art and it only adds an insignificant extra solution activity to the judicial exception.
As per claim 6, the limitation/step “activating a particular microphone, from a plurality of microphones”  represents turning on a component of smart devices, e.g. a smart phone  or PDA, in the art, it only adds an insignificant extra solution to the judicial exception.
As per claim 7, the limitation/step ““receiving a user input to start image capture” represents a user interface input for the smart device, e.g. a smart phone  or PDA, in the art, it only adds insignificant extra solution to the judicial exception.
As per claim 11, the additional element in the preamble “An electronic device”  is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation(s)/element(s) at least one processor; at least one camera; and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the electronic device to” represent a standard components of general electronic device, e.g. a smart phone  or PDA, in the art and they are not particular.
medium” represent components of a general computer and they are not particular. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Zale, Bezos and others in the list of prior art)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zalewski (US 20090215533 A1), hereinafter ‘Zale’.
As per claim 1, Zale discloses
A method, comprising: (method [0007-0009])
	capturing first image data at a first time;  (captures a first image, the amount of time between capturing the first and second images may vary [0073, Fig. 7], implying capturing first image data at a first time)
	determining that an object is represented in the first image data;(identification and tracking of recognized objects [0073])
	determining a first relative position of the object, using the first image data; (define relative positioning of objects within the scene 800, With known relative positions, the computer system 120 can more efficiently process image data [0074])
	capturing second image data at a second time; (captures a second image, the amount of time between capturing the first and second images may vary [0073, Fig. 7], implying capturing second image data at a second time)
	determining that the object is represented in the second image data; (identification and tracking of recognized objects [0073])
	determining a second relative position of the object, using the second image data; (define relative positioning of objects within the scene 800, With known relative positions, the computer system 120 can more efficiently process image data [0074])
and tracking the object based at least on the first relative position and the second relative position. (With known relative positions, the computer system 120 can more efficiently process image data, allow faster rendering of avatars representing real world object, such as users, moving within the scene [0074], point tracking [0075], tracking a user [claim 1,3 and 9]).

As per claim 11, Zale discloses
An electronic device, comprising: (a general computer, handheld device, smartphone [0031])
	at least one processor; (general computer [0031], entertainment device, a computer system, processor [0076, 0078], CPU, processor [0092], microprocessor [0094]) 
	at least one camera; (camera [0073-0075])
	and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the electronic device to: (memory [0072, 0076, 0081], computer system, execute software [0074], CPU, software, instructions [0092])
Zale further discloses the remaining limitations as shown in claim 1 above.

As per claim 2 and 12, Zale discloses claim 1 and 11 set forth above.
Zale further discloses
recognizing the object as a person, using facial recognition. (users can be recognized, facial features, recognize features of a user [0033], facial recognition [0050], compare … recognizable facial profiles … to identify the user [0060])

As per claim 3 and 13, Zale discloses claim 1 and 11 set forth above.
Zale further discloses
identifying a particular feature of the object in the first image data; (features such as eyes, nose, and mouth, relative positions of features [0033])
and tracking the object based at least on identifying the particular feature of the object in the second image data. (capturing image … of a user head … in a variety of position, turn or rotate their head into a variety of positions [0048, Fig. 2F-2], can track eye movements of the user to determined where the user is looking within the space [0054], operation, tracking [0060-0061])

As per claim 4 and 14, Zale discloses claim 1 and 11 set forth above.
Zale further discloses
determining that a second object is represented in the first image data; determining that the second object is represented in the second image data; and tracking the second object. (multiple frames of image [0056], If multiple people are present in front of the depth-sensing camera, the user may be prompted to select which person is going to be scanned using an on-screen display [0057])

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9-10, 15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zale in view of Bezos (US 20100125816 A1).
As per claim 5 and 15, Zale discloses claim 1 and 11 set forth above.
Zale is silent regarding determining a third time for image capture based on the first relative position and the second relative position; and capturing third image data at the third time.

Bezos discloses when to capture the next image based on previous relative positions of images  (changing a field of view displayed as a result of relative motion input, a block is rendered such that when the device and user are oriented to be substantially facing each other, equivalent to determining a third time for image capture and capturing, initially able to view the front face of the block, see a side portion of the block, equivalent to the first and the second relative position [0052, Fig. 5a-5c], relative motion, an input to perform a specified function, determine when the rotation should be interpreted as input [0072], input function includes … information displayed within a graphical user interface [claim 35])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Zale in view of Bezos to determine a third time for image capture based on the first relative position and the second relative position; and capture third image data at the third time in order to enable an object tracking with an easy access control of the device. (Zale - enable automatic application of access controls to a variety of media sources based on the identified and tracked users within the scene [0006])

As per claim 9 and 19, Zale discloses claim 1 and 11 set forth above.
Zale is silent regarding detecting motion of an electronic device; and capturing the first image data based at least on the detected motion.

Bezos discloses the above limitation (obtain image, tilt the device to the right (or left) or perform a similar motion that will be detected by the device as input to rotate the field of view rendered for display [0050]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Zale in view of Bezos to detect motion of an electronic device; and capture the first image data based at least on the detected motion in order to enable an object tracking with an easy access control of the device.

As per claim 10 and 20, Zale discloses claim 1 and 11 set forth above.
Zale further discloses recognizing the object as a particular person, using facial recognition and tracking the selected person (users can be recognized, facial features, recognize features of a user [0033], facial recognition [0050], compare … recognizable facial profiles … to identify the user [0060], If multiple people are present in front of the depth-sensing camera, the user may be prompted to select which person is going to be scanned using an on-screen display [0057]), but is not explicit on tracking the person based at least on the recognizing.

Bezos discloses controlling device while tracking a person during facial recognition mode (facial recognition mode, allows the user to control the device using movements, expression … that can be detected by a camera  … of the device [0024]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Zale in view of Bezos to recognize the object as a particular person, using facial recognition; and track the person based at least on the recognizing in order to enable an object tracking with an easy access control of the device.

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zale in view of Moore (CN 101233547 A) .
As per claims 6 and 16, Zale discloses claim 1 and 11 set forth above.
Zale discloses tracking the first relative position and the second relative position, but is silent regarding activating a particular microphone, from a plurality of microphones, based at least on tracking the first relative position and the second relative position.

Moore discloses (use the signal from the motion detector to activate the appropriate microphone [pg. 6 line 4-9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Zale in view of Moore to activate a particular microphone, from a plurality of microphones, based at least on tracking the first relative position and the second relative position in order to enable an object tracking with an easy access control of the device.


Claims 7-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zale in view of Baldwin (US 20120256967 A1).
As per claims 7 and 17, Zale discloses claim 1 and 11 set forth above.
Zale is silent regarding receiving a user input to start image capture; and capturing the first image data.

Baldwin discloses the above limitation (start and/or stop image capture, such as when receiving a command from a user or an application [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Zale in view of Baldwin to receive a user input to start image capture; and capture the first image data in order to enable an object tracking with an easy access control of the device.

As per claims 8 and 18, Zale discloses claim 1 and 11 set forth above.
Zale is silent regarding receiving a user input to stop image capture; and stopping image capture.

Baldwin discloses the above limitation (start and/or stop image capture, such as when receiving a command from a user or an application [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Zale in view of Baldwin to receive a user input to stop image capture; and stop image capture in order to enable an object tracking with an easy access control of the device.


Claims 1 and 11 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bezos (US 20100125816 A1).
As per claim 1, Bezos discloses
	A method, comprising: (methods [0023])
capturing first image data at a first time; (capturing … image information relative motion over a period of time [0034])
	determining that an object is represented in the first image data; (locate at least one feature of the user that can be consistently determined, such as the eyes, nose or mouth of the user, then the device can analyze the image information to determine relative motion over a period of time [0034])
	determining a first relative position of the object, using the first image data; (relative position [0065, 0067, 0072, 0073, 0088-0089, claim 34])

Although Bezos is not explicit on reciting “capturing second image data at a second time; determining that the object is represented in the second image data; determining a second relative position of the object, using the second image data;”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to recite the above limitations because it has been held that mere duplication of the essential working limitations/elements/steps of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Bezos further discloses and tracking the object based at least on the first relative position and the second relative position. (track the position of the user [0034], each movement can be tracked [0072], relative position [0065, 0067, 0072, 0073, 0088-0089, claim 34]).

As per claim 11, Bezos discloses
An electronic device, comprising: (a general computer, handheld device, smartphone [0031])
	at least one processor; (general computer [0031], entertainment device, a computer system, processor [0076, 0078], CPU, processor [0092], microprocessor [0094]) 
	at least one camera; (camera [0073-0075])
	and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the electronic device to: (memory [0072, 0076, 0081], computer system, execute software [0074], CPU, software, instructions [0092])

Bezos further discloses the remaining limitations as showed in claim 1 above.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Patent No. 9,282,222 (reference), Karakotsios (US 9282222 B1), hereinafter ‘Kara’ in view of Zale or Bezos. 
As per claim 1, difference of current claim from claim 9 of Kara, which depends on claim 7 is capturing first image at a first time and capturing second image at a second time while reference capture a sequence of images at a first time by two different cameras. However, the difference is disclosed by Zale as shown in the claim 1 above rejected under 35 USC 120(b) or disclosed by Bezos as shown in the claim 1 above rejected under 35 USC 103(a).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kara in view of Zale or Bezos to disclose the current claim for enabling an object tracking with an easy access control of the device.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Patent No. 9,282,222 (reference), aliased as ‘Kara’, in view of Zale or Bezos. 
As per claim 11, difference of current claim from claim 2 of Kara, which depends on claim 1 is capturing first image at a first time and capturing second image at a second time while reference captures a sequence of images at a first time by two different cameras. However, the difference is disclosed by Zale as shown in the claim 11 above rejected under 35 USC 120(b) or disclosed by Bezos as shown in the claim 11 above rejected under 35 USC 103(a).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kara in view of Zale or Bezos to disclose the current claim for enabling an object tracking with an easy access control of the device. 

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Bezos also discloses (start and/or stop image capture, such as when receiving a command from a user, application, or other device [0038], accepting facial recognition-based input from a user, begins to capture images of the viewable area of the element [0080]).
Monle (US 20090297062 A1) discloses (wherein the first image indicates the first position of the mobile device at the first point in time and a second image indicates a second position of the mobile device at a second point in time, mobile device including wide-angle image sensor for capturing digital photo images, determine the change from the first position and the second position of the mobile device, alter the content shown on the display in accordance with the determined change, moving the mobile device, for example, by tilting or rotating it [0015]).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857